Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 4, 2015

                                      No. 04-15-00155-CV

                                        Paul HARLAN,
                                           Appellant

                                                v.

                                       Justin BRAZEAL,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-11941
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       Appellee’s brief was due to be filed in this accelerated appeal on or before May 28, 2015.
Neither the brief nor a motion for extension of time has been filed.

         For this reason, appellee is ORDERED to file his brief on or before June 15, 2015. If the
brief is not filed by this date, the case may be submitted without appellee’s brief.


                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court